WADDIIX, 'District Judge.
This cause is now before the court upon exceptions filed by the respondent to the libel, which present the question of whether the cause of action is one properly the subject of maritime jurisdiction; it appearing upon the face of the libel that the injury to the libelant occurred on land, and not on water.
The case is a very close one, of unusual interest, and was argued with much ability; the libelant’s proctor especially presenting with much force the fact that the occurrence was so related to the water as under modern decisions to bring it within the admiralty jurisdiction.
The court, having given much thought to the question presented, and appreciating the force and reasonableness of the contentions made, has come to the conclusion that the exception is well taken, and that the cause of action sued for cannot be maintained under maritime law, under the great weight of authority relating to and controlling the same.
The libel will therefore be dismissed.